Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of species B in the reply filed on 1/28/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, it is unclear what is intended by “tapered helical screw portion” because neither screw portion is disclosed to be “tapered”.  While applicant is entitled to be his/her own lexicographer it requires a clear definition.  See MPEP 2173.05(a).  In claim 1, the last paragraph, applicant should clarify the “tapered helical screw portion” as belonging to the second portion otherwise it is unclear which helical screw portion is being referred to.  In claim 2-3 there is no 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godsted (US 4,439,077).  Godsted discloses a masonry fastener comprising a shank (18) with a tip (13) and a head (14) at an opposite distal end; since the claims do not structurally differentiate the first and second portions, the first portion is read as having a “tapered” helical screw portion extending from the tip to any middle portion along the shank and the second portion is read as having a “tapered” helical screw extending from that middle portion to the head.  Godsted further discloses the screw to have a 5/16” nominal diameter (bottom of column 3) which equates to about 8mm and which then also equates to having a ductility measured as a bending angle under complete three repeated cycles without rupture of about 21° ((45/8mm0.7) x 2 = about 21°).  The masonry being a clay brick or stone with a compression strength of less than 35MPa is recitation of intended use since the claims are directed to the fastener and which the screw of which Godsted would be capable of.  See MPEP 2114.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Godsted as applied to claims 1 and 2 above, and further in view of Yu (US 2013/0058735).  Yu discloses a masonry screw having a spacing between the threads (which is equivalent to the “pitch” since there is only one thread) of 5-20 mm (p.[0023]) which is inclusive of the claimed range.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the thread portions of Godsted with a thread spacing of 8 mm as included in the range disclosed in Godsted because both are from the same field of endeavor where the modification would yield predictable results.
In regards to 9, Godsted does discloses the screw to be between about 160 mm and about 340 mm in length.  At the time the invention was made it would have been obvious matter of design choice to make the fastener of Godsted to within the claimed range depending on the design requirements where the fastener is being used.  See MPEP 2144.04, IV, A.  Indeed, it is well known to make fasteners in different length for different uses.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hettich (US 2009/0142161) is cited for teaching a screw used for the same purpose at the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677